Cite as 2014 Ark. App. 43



                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CR-13-446




                                                Opinion Delivered   January 15, 2014

 LEONARD LEE MCDONALD                   APPEAL FROM THE CRITTENDEN
                                        COUNTY CIRCUIT COURT
                              APPELLANT [CR-2009-1306]

 V.                                             HONORABLE RALPH WILSON, JR.,
                                                JUDGE
 STATE OF ARKANSAS

                                 APPELLEE AFFIRMED; MOTION TO
                                          WITHDRAW GRANTED


                             RHONDA K. WOOD, Judge


       Leonard McDonald pleaded guilty in August 2010 to battery. His probation

conditions required him to pay $870 in fines and not violate any state laws. Police arrested

him for shoplifting in January 2013, and the State filed a revocation petition alleging that

McDonald had violated these conditions.

       At the revocation hearing, McDonald’s probation officer testified that McDonald

had not paid his fine and that he had never contacted the probation office. Next, the store

clerk testified that McDonald tried to steal items from the gas station. The court found by

a preponderance of the evidence that McDonald had violated his probation conditions and

sentenced him to thirty-six months in prison.
                                Cite as 2014 Ark. App. 43


      McDonald’s appellate counsel has filed a no-merit brief and motion to withdraw as

counsel. Ark. Sup. Ct. R. 4-3(k)(1) (2013); Anders v. California, 386 U.S. 738 (1967).

McDonald was given an opportunity to file pro se points but has declined. The rule

requires counsel to address all the adverse rulings and explain why none provides a

meritorious ground for reversal. Here, there were only two adverse rulings: a

confrontation objection and the decision to revoke. Counsel has adequately explained

why neither adverse ruling is a meritorious ground for reversal on appeal. Our review of

the record and brief confirms that counsel has complied with Rule 4-3(k) and that an

appeal would be meritless. We affirm the revocation and grant the motion to withdraw.

    Affirmed; motion to withdraw granted.

    HARRISON and GRUBER, JJ., agree.

    C. Brian Williams, for appellant.




                                            2